Citation Nr: 9919588	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  94-33 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from January 1952 to October 
1961.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, in January 1998 which denied the claimed benefits.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The medical evidence contains a clear diagnosis of PTSD.  

3.  There is credible supporting evidence that the non-combat 
stressful events claimed by the veteran as having caused his 
PTSD actually occurred.  


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records reflect that the reports of the 
veteran's separation examinations, in April and September 
1961, showed abnormal psychiatric examinations.  The 
examiners noted that the veteran's problem was overindulgence 
in alcohol that was believed to be a character and behavior 
disorder.  It was also reported that he had had depression 
and nervous trouble that were related to his excessive 
drinking habit and that, in combination, they seemed to be an 
overwhelming problem for the veteran.  The service personnel 
records indicate that the veteran spent approximately one 
year in Korea from January 1954 to January 1955 and several 
months in Morocco in 1961 prior to his separation.  The 
remainder of his service was within the Continental United 
States.  The records show that his military occupational 
specialty was as a clerk or an administrative specialist 
throughout both of his periods of service.  The records do 
not reflect that the veteran was awarded any medals or other 
distinctions indicative of his participation in combat with 
the enemy.  

The June 1962 summary of a VA hospitalization notes the 
veteran's report that he had served successfully in the Air 
Force until 1956, at which time he began to feel that he was 
being treated in a discriminatory manner, initially at a base 
in Charleston, West Virginia, and then at a base in 
Pittsburgh, Pennsylvania.  He reacted to that treatment by 
drinking, which resulted in disciplinary action, 
hospitalization, and eventually, separation from service.  
The veteran described symptoms of anxiety, tension, 
depression, insomnia, insecurity, and vague fears, including 
a fear of heights that dated from childhood.  The examiner's 
diagnoses included chronic alcoholism and passive-aggressive 
personality disorder.  

The veteran was hospitalized at VA facilities several times 
during the next few years for psychiatric treatment.  His 
reported symptoms during that period included ideas of 
reference, auditory hallucinations, and a fear of people 
coming after him.  The listed diagnoses included acute brain 
syndrome due to intoxication.  

At a personal hearing conducted in February 1976, the veteran 
testified that his first period of service had been 
successful and he had been promoted to the rank of Staff 
Sergeant.  In 1955, he re-enlisted on the promise that he 
could choose his area of assignment.  He chose Charleston, 
West Virginia, because it was close to his home.  While home 
on leave before reporting to his new duty station, he and his 
father decided to visit the location.  The veteran met the 
squadron commander who told him that, because the position to 
which he was to have been assigned involved recruiting 
civilian ground observers, he would have trouble recruiting 
because he was black; they would have to reassign him.  
Previously, he had been judged only on merit and felt that 
then he was being judged only on his color and he was 
devastated.  He was given the choice of a similar assignment 
in Pittsburgh or Roanoke, but he could not see how those 
locations would be any different.  The veteran chose 
Pittsburgh.  He was the only black man in the unit and, 
eventually, he was unable to sleep, he was depressed, his 
efficiency deteriorated, and he began to drink.  Although he 
tried to pull himself together, he continued to drink and 
reductions in rank and reassignments followed.  Finally, the 
veteran testified that he was discharged for overindulgence 
in alcohol.  Since service, he had not had steady employment.  

In an August 1980 letter, the veteran further commented that 
he had made progress during the latter part of his second re-
enlistment.  Then the commander of the Charleston unit, who 
had ordered his reassignment from there, was given command of 
his current unit.  The commander's presence served as a 
constant reminder of what had occurred in Charleston and he 
became depressed and began to drink.  

On VA and private examination reports and treatment records 
dated from February 1975 to February 1994, the listed 
psychiatric diagnoses included anxiety neurosis in a passive-
aggressive personality and secondary alcohol addiction; 
passive-aggressive personality with paranoid features and 
chronic alcoholism by history; mild dysthymic disorder, 
alcohol dependence in remission, and passive-aggressive 
personality; chronic depression and anxiety; and depression.  

VA outpatient records indicate that the veteran was followed 
in the mental hygiene clinic beginning in July 1994.  He was 
seen primarily by one psychiatrist who, in July 1994, noted 
the purported discriminatory incidents reported by the 
veteran and noted his belief that the veteran had symptoms 
suggestive of PTSD "since his traumatic experience in the 
service.  He reportedly was diagnosed as having depression 
and anxiety during the service and also, he had taken up 
drinking.  But, he has been sober for the past 20 years."  
The examiner assigned an Axis I diagnosis of PTSD.  The 
majority of the mental hygiene clinic reports were made by 
the same psychiatrist, who continued to diagnose PTSD.  

In June 1996, the RO wrote to the veteran, requesting that he 
furnish details regarding the stressful events that he 
claimed had resulted in PTSD.  He responded that he had no 
further evidence to add to that already contained in his 
claims file.  

The Board Remanded the case in April 1997 for a psychiatric 
examination by an examiner who had not previously examined 
the veteran and for the RO to conduct certain development of 
the evidence and then to adjudicate the issue of the 
veteran's entitlement to service connection for PTSD.  It was 
requested that the psychiatric examiner give special 
consideration to the question of whether the veteran had PTSD 
according to the criteria set forth in DSM-III and DSM-IV.  
The examiner was further requested, if PTSD was diagnosed, to 
specify the stressors relied upon to support the diagnosis.  

Pursuant to the Board's Remand, VA outpatient records dated 
from September 1994 to April 1997 were obtained.  Those 
records reflect evaluation or treatment for a number of 
ailments, including periodic visits to the mental hygiene 
clinic.  All of the mental hygiene clinic reports are signed 
by the same psychiatrist indicated previously and reflect a 
continuing diagnosis of PTSD.  Most of the reports state that 
the veteran was pleasant and in no distress, alert, well 
oriented, and cooperative, had no hallucinations or 
delusions, was not agitated or upset, and had no suicidal or 
homicidal ideations or plans, although a September 1994 
report indicates that the veteran was still having "bad 
dreams and nightmares about some of the things that 
happened."  At other times, it was noted that the veteran 
was having some difficulty with sleep.  He was taking 
psychotropic medication throughout the period.  

The report of a March 1996 clinic visit indicates that the 
veteran was still having great difficulty sleeping at night.  
He reported that he still thought about what happened to him 
in the service.  The examiner recorded the veteran's report 
that "it was not unusual for blacks to be labeled as 
personality disorders and other problems whenever they tried 
to raise legitimate concerns."  He stated that he still felt 
very discriminated against.  

In September 1996, the examiner noted that, although the 
veteran had reportedly been labeled as having passive-
aggressive personality disorder, he did not then seem to have 
any of the symptoms related to that disorder; he seemed to be 
quite well adjusted, "except for the stressors that happened 
to him while he was in the service."  The examiner recorded 
that the veteran still got angry, but was "trying to cope."  

The veteran reported to the examiner in March 1997 that "he 
still gets very upset whenever he thinks about the things 
that happened while he was in the service," and that he had 
some difficulty sleeping at night, but that overall he was 
"managing it ok."  

A VA psychiatric compensation examination was conducted in 
June 1997 pursuant to the Board's Remand.  However, the 
examination was conducted by the same examiner who had been 
treating the veteran for several years, contrary to the 
Board's instructions.  The examiner again described the 
alleged stressful events in service.  Diagnoses of PTSD and 
history of alcohol dependence were assigned.  The examiner 
indicated that it was his belief that the veteran had had 

psychiatric difficulties ever since he was 
discriminated against while he was in the service 
in 1956 and did not get what he was promised to him 
... just because he was black.  The patient did not 
have any psychiatric problems or impairments until 
this happened, but since then, he has shown clear 
evidence that he has had significant psychiatric 
impairment, including alcohol dependence, emotional 
difficulties, and needed hospitalizations over and 
over again for various diagnoses that were used on 
him, including alcohol dependence, anxiety 
disorder, psychoneurosis, passive-aggressive 
personality disorder, and paranoia.  All these are 
features that can very well be seen in problems 
with Post-Traumatic Stress Disorder.  I feel that 
his primary diagnosis is [PTSD] and is related to 
his service conditions or at least his feeling of 
being discriminated and the way he was treated by 
some of the officers while he was in the service.

The veteran was seen in the VA mental hygiene clinic in 
December 1997 by a different examiner.  That examiner also 
recorded the veteran's reported history of psychiatric 
problems related to racial discrimination during service and 
his VA psychiatric treatment and diagnosis of PTSD.  The 
diagnoses listed by the examiner included PTSD related to 
discrimination in the Air Force, paranoia, and nonspecific 
depressive disorder.  That examiner again saw the veteran in 
February 1998, at which time he assigned the same diagnoses.  

Another VA psychiatric examination was conducted in June 
1998, again by the same examiner as previously.  That report 
contains a slightly more detailed account of the in-service 
incidents as reported by the veteran, as well as a more 
detailed recording of the veteran's reported psychiatric 
symptomatology since service.  The only psychiatric diagnosis 
listed was PTSD.  The examiner commented further that he felt 
that the veteran 

continues to have problems with recurrent anxiety, 
depression, and symptoms of [PTSD], secondary to 
the way he claims he was treated while he was in 
the service, and his claim of being discriminated 
against and being deprived of appropriate respect 
and treatment while he was in the service.  His 
perception is that he was made to lose his self-
esteem and confidence because of what happened.  He 
said that he had plans of making the military his 
career, and that was all shattered.  

Noting that the April 1997 Remand had requested a psychiatric 
examination by an examiner who had not previously examined 
the veteran, but that the two subsequent examinations were by 
the same examiner who had conducted the 1994 examination, in 
addition to having treated the veteran for several years, the 
Board again Remanded the case in September 1998 for the RO to 
schedule a psychiatric examination by an examiner who had not 
previously examined or treated the veteran, as previously 
requested, to include psychological testing.  

In October 1998, another VA psychiatric examination was 
conducted, this time by a different examiner.  In addition, 
psychological testing was carried out.  The veteran's 
reported history was again recorded in detail, essentially as 
set forth on several prior occasions.  Based on the clinical 
psychologist's evaluation, it was that examiner's opinion 
that diagnoses of chronic adjustment disorder with mixed 
anxiety and depressed mood and PTSD were warranted.  The 
psychiatrist's examination was conducted prior to the 
psychological evaluation.  The psychiatrist wrote that the 
veteran 

no doubt, is depressed and is having adjustment 
problems due to the subjective experience of racial 
incidents, which resulted in him having nightmares.  
He shows some symptoms of [PTSD], although he does 
not meet the full criteria for [PTSD] on DSM-IV.  
It is more of depression and anxiety.  ...  The above 
incident, along with his alcoholism, affected him 
both industrially and socially over the years.  

Subsequent to the VA compensation examination and the 
November 1998 supplemental statement of the case, the veteran 
submitted copies of service personnel records regarding his 
duty assignments in January 1956.  These records reflect that 
he reenlisted on January 25, 1956 for base of choice, which 
was in Charleston, West Virginia.  A copy of Special Orders, 
dated February 16, 1956, notes that the veteran was released 
from duty in Charleston and reassigned to Pittsburgh later 
that same month.

Analysis

At the outset, the Board finds that the veteran has met his 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is well 
grounded; that is, the claim is not implausible.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
Additionally, there is no indication that there are 
additional, pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claim, as mandated by 38 U.S.C.A. 
§ 5107(a).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for service 
connection for PTSD will vary depending on whether the 
veteran was "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations (e.g., evidence that 
the veteran was awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citation) or other supportive 
evidence that the veteran engaged in combat with the enemy, 
and the claimed stressor is related to combat, such evidence 
must be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence regarding this point will be necessary; in such a 
case, the veteran's lay testimony to this effect must also be 
accepted as conclusive evidence as to the occurrence of the 
claimed stressor, provided that the testimony is found to be 
credible, and "consistent with the circumstances, 
conditions, or hardships of such service."  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. §§ 3.304(d), (f); VA Adjudication and 
Procedure Manual M21-1, Part VI,  7.46(e), (f).  However, 
if it is determined that a veteran did not engage in combat 
with the enemy, or that the claimed stressor is not related 
to combat, the veteran's lay testimony alone is not enough to 
establish the occurrence of the alleged stressor.  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993); see also Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  

The Board notes at the outset that service connection for a 
chronic acquired psychiatric disorder other than PTSD has 
been denied on several occasions by the RO and by the Board, 
as recently as April 1997.  The veteran's contentions 
regarding that claim have included allegations that he 
developed a psychiatric disorder as a result of incidents 
involving discriminatory conduct against him during service-
the same incidents claimed in this case as constituting the 
stressful events that caused his PTSD.  However, because his 
PTSD claim is a "new claim," implicating different legal 
criteria, the current appeal will be considered without 
regard to the prior adjudications.  

As noted above, three basic criteria are required to 
establish service connection for PTSD: medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  

In this case, the medical evidence does contain a clear 
diagnosis of PTSD, although the most recent VA examining 
psychiatrist indicated that the DSM-IV criteria for such a 
diagnosis were not met.  In addition, there is considerable 
medical evidence purporting to establish a nexus between the 
veteran's current PTSD, as diagnosed by at least three 
examiners, and his claimed racial discrimination during 
service.  

However, the veteran's claimed stressful events, concerning 
racial discrimination at bases in the United States, are not 
combat-related and he does not contend that they are.  
Moreover, there is no evidence that the veteran participated 
in combat during service and he does not contend that he did.  
Therefore, the Board finds that the veteran did not engage in 
combat with the enemy.  

Accordingly, 38 C.F.R. § 3.304(f) requires "credible 
supporting evidence that the claimed inservice stressor 
actually occurred."  The United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals) (Court) has held that an appellant's statements or 
even testimony, by itself, cannot, as a matter of law, 
establish the occurrence of a noncombat stressor."  Dizoglio 
v. Brown, 9 Vet. App. 163, 166 (1996).  

Moreover, the Board is not required automatically to grant 
service connection for PTSD just because a physician or other 
health care professional accepted the appellant's description 
of his service experiences as credible and diagnosed him as 
suffering from PTSD.  Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992).  Just as the Board is not bound to accept the 
appellant's uncorroborated account of his service 
experiences, Swann v. Brown, 5 Vet. App. 229, 233 (1993), an 
examiner's diagnosis can be no better than the facts alleged 
by the veteran.  This is particularly true where there has 
been a considerable passage of time between the occurrence of 
the claimed stressful event and the onset of alleged PTSD.  
Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), recon. den., 
1 Vet. App. 406 (1991).  In this case, the claimed stressful 
events occurred in 1956 and there is no medical evidence that 
PTSD was diagnosed before 1994.  Although the veteran's 
treating VA psychiatrist and the 1998 clinical psychologist 
have specifically indicated that the veteran now has PTSD as 
a result of the in-service discriminatory events described by 
him, the Court has also held in this context that the 
credible supporting evidence cannot consist solely of after-
the-fact medical nexus evidence (medical opinion that the 
veteran's PTSD is due to certain in-service events).  Moreau 
v. Brown, 9 Vet. App. 389 (1996).  The rationale behind the 
Court's holding in Moreau was that to hold otherwise would 
render "nugatory" the separate requirement for credible 
supporting evidence.  

Accordingly, this case turns on whether the alleged racial 
discrimination incident actually occurred.  In this regard, 
several items of evidence do tend to corroborate the 
veteran's claim.  First, in June 1962, many years before the 
current claim was instituted, while hospitalized at a VA 
facility, the veteran first reported the feelings about being 
discriminated against while service in Charleston and how he 
reacted to it.  Second, during sworn testimony in February 
1976, he again related the incident in Charleston.  In short 
throughout the years, there have been consistent references 
to the incident in question and how it affected the veteran.  
Finally, the recently submitted service records also tend to 
support the veteran's claim.  While these records do not make 
any specific reference to racial discrimination, these 
records do show that the veteran was assigned to Charleston 
at his own request and that, less that one month later, he 
was reassigned to Pittsburgh.  The Board takes notice that 
this reassignment after such a short period of time would be 
unusual and tends to support the veteran's allegations.  
Under the circumstances, the Board finds that the evidence is 
at least in equipoise as to whether the alleged racial 
incident did, in fact, occur.  Therefore, when the veteran is 
given the benefit of the doubt as required by 38 U.S.C.A. 
§ 5107, it is concluded that he has PTSD as a result of his 
military service.  


ORDER

Service connection for PTSD is granted.  



		
	C. W. Symanski
	Member, Board of Veterans' Appeals



 

